Per Curiam.

“* * * It is well established that mandamus will not lie where there is some evidence to support the finding of the Industrial Commission.” State, ex rel. Anderson, v. Indus. Comm. (1979), 60 Ohio St. 2d 106, 108 [24 O.O.3d 187]. Appellant contends that there was no evidence to support the commission’s conclusion that she was not permanently and totally disabled. The record shows, however, that at least one examining physician reported that appellant was not permanently and totally disabled. This *213satisfies the quantum of proof necessary to meet this court’s standard. The judgment of the court of appeals is accordingly affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and J. P. Celebrezze, JJ., concur.